DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed 9/28/2020.  As directed by the amendment, claims 1, 2, 4, 6, 7, and 11 have been amended, and claims 15-20 have been added. As such, claims 1-20 are pending in the instant application.
Applicant has amended the claims to address most of the minor informalities; any objection not repeated below is withdrawn.
Applicant’s line drawings are accepted; the objection to the drawings is withdrawn.
Applicant has amended claim 4 to provide antecedent basis and claims 6 and 11 to remove indefinite language; the previous rejections of the claims under 35 USC 112(b)/second paragraph are withdrawn.
Applicant has amended claim 2 such that it is no longer dependent on itself; the rejection of claim 2 under 35 USC 112(d)/fourth paragraph is withdrawn.

Response to Arguments
Applicant’s arguments filed 1/28/2021 (hereinafter “Remarks”), see page 7, with respect to the rejections in view of Smith have been fully considered and are persuasive, in as far as “configured for handheld use” (see the ambiguity of this phrase configured for handheld use because it has strap anchors and thus is “configured for” use with straps/hands-free. The rejection of the claims under 102(a)(1) in view of Smith has been withdrawn. 

Applicant's arguments filed 1/28/2021 have been fully considered but they are not persuasive in as far as they extend to Sirithangkul. Applicant argues on page 7 of Remarks that the device of Sirithangkul is “configured for hands-free or head-strap based or automatic or mechanical application and use.” The Examiner disagrees with this mischaracterization of Sirithangkul. The device in Fig. 4 of Sirithangkul does not include any straps, or any other mechanical or automatic way of holding the device on the face; indeed, it is almost a spitting image of instant Fig. 1. Therefore, short of using the device in some weird contorted way, e.g. wrapping it in a towel and putting it mask-up on a surface and then pressing one’s face into the mask, the clear way the strap-less device is intended to be used is by holding it to one’s face manually. Therefore, the rejections of the claims under 35 USC 103 in view of Sirithangkul are maintained/updated below.

Claim Objections
Claims 1, 2 and 15 are objected to because of the following informalities:  
Claim 1, line 4 would be better presented as “a mouth and nose of the user” for clearer antecedent basis
Claim 1, line 9 would be better presented as “provided by the PEEP valve”
Claim 2 would be better presented as follows, to make it more clear that a human is not being positively recited:
The device of Claim 1, wherein the facemask is configured to be used by 
[Note: the Examiner is of the opinion that everything after “patient” should be omitted for clarity, since the claim is an apparatus claim and the claimed symptoms of the intended patient have no effect on the physical configuration of the device]
Claim 15, lines 1-2 would be more clear if they read “for manual holding of the facemask by the user”
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 16-18 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Regarding claims 16-18, it appears that a human hand(s) is/are positively recited, because it/they is/are being used to create the seal. The hand(s) is/are further positively recited in claims 17-18, because these claims require that the hand(s) specifically avoid things, i.e. inhibiting “a function” and blocking a ventilation port.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 15-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 (and thus its dependent claims 2-10 and 15-20), it is unclear what is the scope of “configured for handheld use,” that is, what does require and what does it exclude? Does the device have to have e.g. specific indentations thereon to accommodate a user’s hands (not disclosed) and/or not have any straps and/or strap anchors (although instant Fig. 3 shows a mask with strap anchors), or does it simply have to be relatively small and lightweight enough to be held? In light of Applicant’s arguments regarding straps and since the application discloses an embodiment of a mask without straps or strap anchors in Fig. 1 (as opposed to the one with strap anchors in Fig. 3), as best understood, for purposes of examination, “configured for handheld use” will be interpreted to mean that the device is relatively small, lightweight and does not include straps or strap anchors.

Further regarding claim 17, it is unclear what is “a function.” Does this mean the generation of PEEP, which appears to be the only function of the device of claim 1? 
Further regarding claim 18, it is unclear what configuration would be required to prevent the hand(s) from blocking a ventilation port. Is there is some sort of spiked cage around the ventilation port (not disclosed)? Or, since the instantly disclosed PEEP valve is inserted over/into the port 3 (understood to be the claimed “ventilation port” per the second paragraph of page 2 of the instant specification), is this considered sufficient to keep the hand(s) from blocking it? Or is the disclosed in-flow valve 5 the claimed port? Indeed, the second half of the claim reads more as a method step (improper in an apparatus claim), since, as best understood from the specification, “the facemask is any type or kind of mask that covers a patient’s nose and mouth in such a way that an airtight seal is generated…the facemask is the same as…found on a standard resuscitation bag” (page 6, lines 21-26), and “embodiments are not limited to a particular type, kind or size or positioning of the in-flow valve” (page 9, lines 10-11), that 
Regarding claim 19, it is unclear what is required for a device to be “not configured for hands-free positioning,” since the vast majority of users use their hands to place a mask on their face (e.g. as opposed to their feet, or placing the mask on a surface and lowering their face down onto the mask). Would the mask have to have some sort of physical deterrent (spikes?) such that hands cannot be used? Furthermore, it is unclear how not being configured for hands-free positioning results in (“such that”) an airtight seal being created; or is the claim intended to be read as if hands-free positioning can be provided for, so long as an airtight seal is not created? As best understood from Figs. 1-2 of the instant specification, for purposes of examination, Applicant is attempting to recite a strap-free mask that is capable of creating an airtight seal.
Regarding claim 20, it is unclear what is required for a device to be “not configured for passive positioning.” Does this mean the device somehow precludes a user e.g. lying down and resting the facemask on their face, or placing the mask on a surface and lower their face into it? What structure(s) would be required to preclude such use? Perhaps a top-heavy device could not be used the former way, but any shape of device could be placed on e.g. a wadded up towel, and the face lowered down onto it. Furthermore, it is unclear how not being configured for passive positioning results in (“such that”) an airtight seal being created; or is the claim intended to be read 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lordo (US 5,558,371; hereinafter “Lordo”).
Regarding claims 1, 3 and 15-20, Lordo discloses a device comprising a facemask (respiratory mask 172) (Fig. 2) and a positive end expiratory pressure (PEEP) valve (PEEP valve) (leg 156 is adapted to contain…an adjustable PEEP valve, col. 14, lines 29-31), 
wherein the device is configured for handheld use by a user of the device/manual holding/not hands-free/passive positioning of the mask around the user’s mouth and nose area such that an airtight seal is created through the pressing of the mask against the face of the user by at least one of the user’s hands, wherein the hand(s) does not inhibit a function or block a ventilation port (the port to the left on the mask of Fig. 4) of the device (the device of Lordo Fig. 2 has no straps and is said to be held in one hand, see col. 1, lines 47-48, and form a seal, see col. 8, line 66-col. 9, line 1, wherein the seal must be airtight and the PEEP valve not blocked in order to effect the disclosed functioning of the mask, e.g. the hand is placed on the exterior surface of the mask 172 around inlet 170),
wherein the device is configured such that exhalation by the user into the device maintains an airway pressure of the user at or above atmospheric pressure (per the definition of PEEP), 
wherein an amount of airflow resistance provided with the PEEP valve is adjustable (an adjustable PEEP valve, col. 14, lines 29-31).
Regarding claim 2, Lordo discloses the device of Claim 1, wherein the user is fully capable of being a human patient experiencing symptoms related to tracheobronchomalacia (TBM), wherein the symptoms of TBM are one or more of dyspnea, orthopnea, intractable cough, paroxysms of coughing, and wheezing (the mask of Lordo is shaped to fit on a human face, see col 8, line 66-col. 9, line 1 and e.g. the nose-accommodating flap in Fig. 2, and nothing would prevent said human from being one experiencing the symptoms above).  
 device of Claim 1, wherein the facemask has therein a ventilation port (inhalation/exhalation fitting 166) (Fig. 2).  
Regarding claim 4, Lordo discloses the device of Claim 1, wherein the PEEP valve is engaged with the facemask via insertion over a facemask port (inhalation/exhalation fitting 166) (Figs. 2-3, col. 14, lines 28-42; where retention ring 164 of the valve fits over fitting 166).  
Regarding claim 5, Lordo discloses the device of Claim 1, wherein the PEEP valve is a two-way PEEP valve (col. 9, lines 8-19).
Regarding claim 7, Lordo discloses the device of Claim 1, wherein the device further comprises an in-flow valve (the duck-bill portion of valve element 162) (Fig. 2), wherein the in-flow valve permits the user to inhale while using the device (col. 9, lines 49-56).  
Regarding claim 8, Lordo discloses the device of Claim 7, wherein the in-flow valve is positioned within the PEEP valve (Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lordo in view of Kuypers et al. (US 2014/0144447 A1; hereinafter “Kuypers”).
Regarding claim 6, Lordo discloses the device of Claim 1, but Lordo does not explicitly state the pressure range available for the adjustable PEEP valve, such that Lordo is silent regarding wherein the amount of airflow resistance provided with the PEEP valve is approximately 5 cm H2O to approximately 20 cm H2O. However, optimization of ranges of parameters within prior art ranges or through routine experimentation is not sufficient to patentably distinguish the invention over the prior art, see MPEP § 2144.05, and Kuypers demonstrates that it was well known in the art of respiratory masks with adjustable PEEP valves before the effective filing date of the claimed invention for the amount of airflow resistance provided with such a PEEP valve to include 10 cm H2O. Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the adjustable PEEP valve of Lordo such that the amount of airflow resistance provided with the PEEP valve is approximately 5 cm H2O to approximately 20 cm H2O through routine experimentation and as taught by Kuypers, in order allow the valve to be adjusted within physiologically acceptable values for effective and safe treatment of a patient.

Claims 1-6, 11, 12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sirithangkul et al. (Positive Expiratory Pressure to Enhance Cough Effectiveness in Tracheomalacia, J Med Assoc Thai, vol. 93, suppl. 6, 2010; hereinafter “Sirithangkul”) in view of Kemps (US 2015/0151075 A1; hereinafter “Kemps”), Fu (US 2010/0199996 A1; hereinafter “Fu”) and Navarijo (US 2016/0101252 A1; hereinafter Navarijo) (with claim 5 as evidenced by Respironics Threshold PEP™valve spec sheet, https://healthproductsforyou.com/p-respironics-threshold-positive-expiratory-pressure-device.html; hereinafter “spec sheet”), OR in the alternative, over Sirithangku in view of  Davenport et al. (US 2002/0007831 A1; hereinafter “Davenport”), Kemps, Fu and Navarijo.
Regarding claims 1, 3 and 15-20, Sirithangkul discloses a device comprising a facemask (facemask) (Figs. 1 and 4) and a positive expiratory pressure (PEP) valve (adjustable PEP Threshold™ valve), 
wherein the device is configured for handheld use by a user of the device/manual holding/not hands-free/passive positioning of the mask on the face of the patient such that an airtight seal is created through the pressing of the mask against the face of the user by at least one of the user’s hands, wherein the hand(s) does not inhibit a function or block a ventilation port (the port to the left on the mask of Fig. 4) of the device (the device of Sirithangkul Fig. 4 has no straps, and thus is understood to be configured for handheld use/manual holding/not hands-free/passive positioning of the mask on the patient’s face such that an airtight seal is created through the pressing of the mask against the face of the user by at least one of the user’s hands, because holding the mask against the face to create such a seal while not ,
wherein the device is configured such that exhalation by the user into the device maintains an airway pressure of the user at or above atmospheric pressure (page S113, second column), 
wherein an amount of airflow resistance provided with the PEEP valve is adjustable (resistance resulting from PEP of 5, 10, 15 and 20 cmH2O provided by the adjustable PEP valve, page S113, second column).  
Sirithangkul does not explicitly recite wherein the PEP valve is a positive end expiratory (PEEP) valve. However, the Examiner asserts that the generation of PEEP is 
Sirithangkul does not explicitly disclose wherein the size of the facemask is such that it can/does cover a user's mouth and nose. However, given the general shape and relative size of the pictured mask, Fig. 4 of Sirithangkul would have reasonably suggested an oro-nasal mask to an artisan before the effective filing date of the claimed invention, and Kemps demonstrates that it was well known in the respiratory therapy art before the effective filing date of the claimed invention for an adjustable PEEP valve (PEEP valve 608) (para [0095]) to be attached to a facemask (mask 128) that is sized such that it can/does cover a user's mouth and nose (Fig. 5; para [0091]). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention for the mask of Sirithangkul to be sized such that it can/does cover a user's mouth and nose as taught by Kemps, in order to provide a comfortable and well-known (and thus easily and/or cheaply sourced) user interface to 
Regarding claim 2, Sirithangkul in view of Kemps, Fu and Navarijo, OR in the alternative, Sirithangkul in view of Davenport, Kemps, Fu and Navarijo, teaches the device of Claim 1, wherein the user is fully capable of being a human patient (Sirithangkul discloses human subjects, see e.g. abstract) experiencing symptoms related to tracheobronchomalacia (TBM), wherein the symptoms of TBM are one or more of dyspnea, orthopnea, intractable cough, paroxysms of coughing, and wheezing (nothing would prevent a person with these symptoms from using the device of Sirithangkul in view of Kemps, OR in the alternative, Sirithangkul in view of Davenport and Kemps, and indeed, in as far as tracheomalacia (TM) has the same symptoms as TBM, and Sirithangkul explicitly recites dyspnea and/or wheezing on page S113, first column, the user of Sirithangkul is a user as claimed).  
Regarding claim 4, Sirithangkul in view of Kemps, Fu and Navarijo, OR in the alternative, Sirithangkul in view of Davenport, Kemps, Fu and Navarijo, teaches the device of Claim 1, wherein Sirithangkul further discloses/teaches wherein the PEEP valve is engaged with the facemask via insertion into the facemask port, or wherein the PEEP valve is engaged with the facemask via insertion over the facemask port, or wherein the PEEP valve is integrated with the facemask (Fig. 4).  
Regarding claim 5, Sirithangkul in view of Kemps, Fu and Navarijo, OR in the alternative, Sirithangkul in view of Davenport, Kemps, Fu and Navarijo, teaches the device of Claim 1, wherein Sirithangkul as evidenced by the spec sheet further discloses wherein the PEEP valve is a one-way PEEP valve (see the red rectangle on the spec sheet); OR in the alternative, wherein Davenport educates the modified Sirithangkul to include wherein the PEEP valve is a one-way PEEP valve (Davenport, para [0025]) by virtue of using the valve taught by Davenport for the reasons discussed above regarding claim 1.  
Regarding claim 6, Sirithangkul in view of Kemps, Fu and Navarijo, OR in the alternative, Sirithangkul in view of Davenport, Kemps, Fu and Navarijo, teaches the device of Claim 1, wherein Sirithangkul further discloses/teaches wherein the amount of airflow resistance provided with the PEEP valve is approximately 5 cm H2O to approximately 20 cm H2O (the exhalation adjustable pressure valve is configured with a spring to supply the correct pressure or resistance…[a]djusting the spring…yields a range of airway pressures, from 5 to 20 centimeters of water, para [0017]).  
Regarding claim 11, Sirithangkul in view of Kemps, Fu and Navarijo, OR in the alternative, Sirithangkul in view of Davenport, Kemps, Fu and Navarijo, teaches a method for treating a human subject (Sirithangkul discloses human subjects, see e.g. abstract), comprising 
having the subject manually hold a device of Claim 1 around the subject's mouth and nose area such that an airtight seal is created (see discussion in claim 1 above regarding the obviousness of this positioning, manual application and seal formation in light of the device of Sirithangkul Fig. 4 in view of Kemps, Fu and Navarijo), and
having the subject exhale into a device of Claim 1 (Sirithangkul page S113, second column in view of page S116, second column to page S117, first column, and the device discussed above regarding claim 1), wherein the subject is suffering from one or more of symptoms related to TBM, symptoms related to softening of tracheal and bronchial cartilage, symptoms related to dynamic narrowing of transverse or sagittal diameters of tracheobronchial lumen, symptoms related to substantial invagination of the posterior membrane of tracheobronchial tree, dyspnea, orthopnea, intractable cough, paroxysms of coughing, and wheezing (Sirithangkul page 112-page S113, first column, wherein the symptoms of TM are generally the same as TBM (since TBM includes the same tracheal weakness as TM, just extended into the bronchi), and Sirithangkul explicitly discloses “wheezing and/or dyspnoea” as claimed).  
Regarding claim 12, Sirithangkul in view of Kemps, Fu and Navarijo, OR in the alternative, Sirithangkul in view of Davenport, Kemps, Fu and Navarijo teaches method of Claim 11, wherein Sirithangkul further discloses wherein the subject is a human subject (abstract).  
Regarding claim 14, Sirithangkul in view of Kemps, Fu and Navarijo, OR in the alternative, Sirithangkul in view of Davenport, Kemps, Fu and Navarijo method of Claim 11, wherein Sirithangkul further discloses wherein the subject exhales into the device once or repeatedly as needed (page S113, second column; page S116, second column to page S117, first column).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sirithangkul in view of Kemps, Fu and Navarijo, OR in the alternative, Sirithangkul in view of Davenport, Kemps, Fu and Navarijo, as applied to claim 1, and further in view of Smith et al. (US 2016/0121072 A1; hereinafter “Smith”).
Regarding claims 7 and 8, Sirithangkul in view of Kemps, Fu and Navarijo, OR in the alternative, Sirithangkul in view of Davenport, Kemps, Fu and Navarijo, teaches the device of Claim 1, but Sirithangkul is silent regarding wherein the device further comprises an in-flow valve, wherein the in-flow valve permits a user to inhale while using the device, and wherein the in-flow valve is positioned within or attached onto the facemask. However, Smith teaches that it was known in the respiratory therapy art before the effective filing date of the claimed invention for a mask with a PEEP valve (one-way exhalation adjustable pressure valve 2) (Figs. 5 and 7; positive end expiratory pressure (PEEP) valve also referred to as the one-way exhalation adjustable pressure valve, para [0035]) to further comprise an in-flow valve (inhalation valve comprising 6, 7, 8) (Figs. 7 and 10; paras [0036] and [0040]), wherein the in-flow valve permits a user to inhale while using the device (Fig. 10), and wherein the in-flow valve is positioned within or attached onto the facemask (Figs. 7 and 10; paras [0036] and [0040]). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the mask of Sirithangkul to further comprise an in-flow valve, wherein the in-flow valve permits a user to inhale while using the device, and wherein the in-flow valve is positioned within or attached onto the facemask as taught by Smith, in order to allow a user to use the device throughout an entire series of coughs (see Sirithangkul page S113, second .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lordo, OR in the alternative, Sirithangkul in view of Kemps, Fu and Navarijo, OR in the alternative, Sirithangkul in view of Davenport, Kemps, Fu and Navarijo, as applied to claim 1, and further in view of Laerdal (US 4,062,357; hereinafter “Laerdal”).
Regarding claim 9, Lordo, OR in the alternative, Sirithangkul in view of Kemps, Fu and Navarijo, OR in the alternative, Sirithangkul in view of Davenport, Kemps, Fu and Navarijo, teaches the device of Claim 1, but Lordo OR Sirithangkul is silent regarding wherein the device is collapsible. However, Laerdal demonstrates that collapsible masks were well known in the respiratory therapy art before the effective filing date of the claimed invention (abstract; Figs. 1-3), such that it would have been obvious to an artisan before the effective filing date of the claimed invention for the mask of Lordo OR Sirithangkul to be collapsible as taught by Laerdal, thus arriving at a device that is collapsible as claimed/instantly disclosed, in order to provide the expected result of easier storage and/or transport of the mask/device.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable Lordo OR, in the alternative, Sirithangkul in view of Kemps, Fu and Navarijo, OR in the alternative, Sirithangkul in view of Davenport, Kemps, Fu and Navarijo, as applied to claim 1, and further in view of Doshi et al. (US 7,992,564 B2; hereinafter “Doshi”).
 kit comprising a device of Claim 1 and instructions for use. However, Doshi demonstrates that it was well known in the respiratory therapy art before the effective filing date of the claimed invention to provide a kit (kit 2905) comprising a PEP device (respiratory device 2901) and instructions for use (col. 30, lines 43-57). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to include the device of Lordo, OR in the alternative, Sirithangkul in view of Kemps, Fu and Navarijo, OR in the alternative, Sirithangkul in view of Davenport, Kemps, Fu and Navarijo, in a kit with instructions for use as taught by Doshi, in order to provide the expected result of providing an end-user package that ensures that the end user is aware of how to properly use the device.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sirithangkul in view of Kemps, Fu and Navarijo, OR in the alternative, Sirithangkul in view of Davenport, Kemps, Fu and Navarijo, as applied to claim 1, and further in view of Sotomayor et al (Large-Airway Collapse due to Acquired Tracheobronchomalacia in Infancy, Am J Dis Child, 1986; 140(4): 367-371; hereinafter “Sotomayor”).
Regarding claim 13, Sirithangkul in view of Kemps, Fu and Navarijo, OR in the alternative, Sirithangkul in view of Davenport, Kemps, Fu and Navarijo, teaches the method of Claim 12, but Sirithangkul is silent regarding wherein the human subject is suffering from TBM (since Sirithangkul only explicitly discloses TM). However, since TBM is an advanced condition that comprises TM, and Sotomayor demonstrates that it .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references teaching masks that look similar to those of Lordo and Sirithangkul and that are specifically tailored to handheld use, including two-handed use: Palm et al. (US 2018/0236196 A1); Kileny et al. (US 2014/0128678 A1); Saad (US 8,393,324 B1); Gambone et al. (US 2003/0168063 A1); Matioc (US 2003/0172932 A1); Daly (US 2014/0150799 A1); Svoboda et al. (US 2015/0343162 A1). Additional references teaching handheld masks for use with coughing: McBrearty (US 5,413,094); Sankot (US 2005/0194010 A1). Additional reference teaching an adjustable PEEP valve settable within the range of instant claim 6: Koledin (US 2010/0199991 A1; para [0062])
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178.  The examiner can normally be reached on M-Th 8:30a-5:30p, F 8:30a-12:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/KATHRYN E DITMER/           Primary Examiner, Art Unit 3785